Case 1:19-cv-06273-RPK-RLM Document 36 Filed 09/30/20 Page 1 of 13 PageID #: 208




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
 DEBORAH FINCH,

                           Plaintiff,                           MEMORANDUM AND ORDER

                  v.                                            19-CV-6273 (RPK)

 SLOCHOWSKY AND SLOCHOWSKY, LLP,
 940-950 GATES LLC, FREDERICK
 CAMERATA, EUGENE FLORES, MICHAEL
 GAZAL,

                            Defendants.
 ---------------------------------------------------------x
 RACHEL P. KOVNER, United States District Judge:

         Plaintiff Deborah Finch filed this action against defendants Slochowsky and Slochowsky,

 LLP (“S&S”), 940-950 Gates LLC (“Gates LLC”), Frederick Camerata, Eugene Flores, and

 Michael Gazal. The complaint alleges that the defendants tried to collect rent from plaintiff that

 she did not owe. Plaintiff is suing S&S for violating the Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. § 1692 et seq., and all defendants for violating the Deceptive Practices

 Act, New York General Business Law (“GBL”) § 349. All defendants have moved to dismiss

 the claims against them.           For the reasons that follow, I dismiss plaintiff’s claims under

 New York’s Deceptive Practices Act. I also dismiss (i) all FDCPA claims against S&S that are

 premised on events that happened outside the limitations period, and (ii) plaintiff’s timely

 FDCPA claim under Section 1692d. Plaintiff may continue to pursue her remaining FDCPA

 claims against S&S under Sections 1692e and 1692f.

                                                BACKGROUND

         The following facts are drawn from the complaint and are assumed true for the purposes

 of this order.        Plaintiff is a rent-stabilized tenant in a building owned by Gates LLC.



                                                          1
Case 1:19-cv-06273-RPK-RLM Document 36 Filed 09/30/20 Page 2 of 13 PageID #: 209




 Complaint (“Compl.”) ¶ 14. Frederick Camerata, Eugene Flores, Michael Gazal, and S&S are

 employees or agents of Gates LLC. Id. ¶¶ 10-12. Camerata is registered with the New York

 City Department of Housing Preservation and Development as Gates LLC’s “Head Officer.”

 Id. ¶ 10. Flores is registered as Gates LLC’s “Managing Agent.” Id. ¶ 11. Gazal “is identified

 as an agent for the landlord in [a]ffidavits” filed in lawsuits involving Gates LLC and plaintiff in

 Brooklyn Housing Court. Id. ¶ 12. And S&S is a law firm that serves as Gates LLC’s debt

 collector. Ibid.

        Plaintiff alleges that she and her recently deceased sister generally paid their monthly rent

 before the end of each month. Id. ¶¶ 14, 16. On each rent payment check, the sisters would

 designate the month to which they intended the payment to be credited. Id. ¶ 16. But from early

 2017 until late 2019, Gates LLC failed to credit multiple rent payments that it received and

 cashed. Id. ¶ 54. Gates LLC’s failure to credit these rent payments created a cycle of misapplied

 rent payments and debt collection lawsuits. Each month, plaintiff would tender rent earmarked

 for the present month (e.g., July 2017), but Gates LLC would instead apply the payment to cover

 back rent it believed was owed for a prior month (e.g., June 2017). Id. ¶¶ 54, 60.

        Gates LLC’s debt collector S&S ultimately initiated five lawsuits between 2017 and 2019

 seeking to collect rent from plaintiff that had already been paid in part. Id. ¶¶ 19, 24, 31, 35, 42.

 These lawsuits were filed on (i) May 24, 2017, (ii) September 18, 2018, (iii) January 30, 2019,

 (iv) April 5, 2018, and (v) November 8, 2018. Ibid. The first, second, and fourth of these

 lawsuits terminated with a default judgment against plaintiff. Id. ¶¶ 21, 28, 37. It is unclear

 from the Complaint how the third lawsuit resolved. And the final lawsuit was resolved by the

 parties with a settlement that “discontinued [the] case with prejudice to all rent owed through




                                                  2
Case 1:19-cv-06273-RPK-RLM Document 36 Filed 09/30/20 Page 3 of 13 PageID #: 210




 July 2019.” Id. ¶¶ 50-51. At no point does it appear plaintiff was evicted from her apartment.

 See id. ¶¶ 28, 38.

         Plaintiff filed this action under the FDCPA and the N.Y. GBL on November 6, 2019.

 She alleges that S&S violated Sections 1692d, 1692e, and 1692f of the FDCPA by initiating

 legal proceedings that “had no legal basis and demand[ing] payment of rent that was in fact not

 due and owing.” Id. ¶ 60; see id. ¶¶ 55-61. She also alleges that all defendants violated

 N.Y. GBL § 349, which prohibits “deceptive acts or practices in the conduct of” any business.

 Id. ¶ 63; see id. ¶¶ 62-68. She argues that defendants violated that statute through “a pattern and

 practice of misrepresenting the fact and amount of rental arrears to tenants and to courts,” and by

 “actively concealing the existence of prior payments, settlements, and court orders that affect

 rental arrears.” Id. ¶ 65.

         Defendants have moved to dismiss the complaint. See Dkt. No. 25; Dkt. No. 29.

                                     STANDARD OF REVIEW

         Federal Rule of Civil Procedure 12(b)(6) directs a court to dismiss a complaint that

 “fail[s] to state a claim upon which relief can be granted.” To survive a motion to dismiss, a

 complaint must “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009). The facial “plausibility standard is not akin to a probability requirement,” but it

 requires a plaintiff to allege sufficient facts to allow “the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” Ibid. (quotations omitted) (citing Bell

 Atl. Corp. v. Twombly, 550 U.S. 544, 556-57 (2007)). “A well-pleaded complaint may proceed

 even if it strikes a savvy judge that actual proof [of the facts alleged] is improbable, and that a

 recovery is very remote and unlikely.” Twombly, 550 U.S. at 556 (quotations omitted).




                                                  3
Case 1:19-cv-06273-RPK-RLM Document 36 Filed 09/30/20 Page 4 of 13 PageID #: 211




            At the motion to dismiss stage, a court may consider only (i) the complaint itself,

     (ii) documents either attached to the complaint or incorporated in it by reference, (iii) documents

     the plaintiff relied on and knew of when bringing suit, and (iv) matters in the public record that

     are subject to judicial notice. See, e.g., ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87,

     98 (2d Cir. 2007), Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004), Leonard F. v. Israel Disc.

     Bank of New York, 199 F.3d 99, 107 (2d Cir. 1999). When reviewing the complaint on a motion

     to dismiss, the court must accept all facts alleged in a complaint as true. Iqbal, 556 U.S. at 678.

     The court, however, is not obligated to adopt “mere conclusory statements” or “threadbare

     recitals of the elements of a cause of action” that are not “supported by factual allegations.”

     Id. at 678-79.

                                                DISCUSSION

I.          Plaintiff’s FDCPA Claims

            The FDCPA “authorizes private civil actions against debt collectors who engage in

     certain prohibited practices.” Rotkiske v. Klemm, 140 S. Ct. 355, 358 (2019). To state a claim

     under that statute, a plaintiff generally must plead that (i) the plaintiff is a “consumer,” (ii) the

     defendant is a “debt collector,” and (iii) the defendant committed an act or omission that amounts

     to a violation of the FDCPA. See, e.g., Derosa v. CAC Fin. Corp., 278 F. Supp. 3d 555, 559-60

     (E.D.N.Y. 2017), Okyere v. Palisades Collection, LLC, 961 F. Supp. 2d 522, 529

     (S.D.N.Y. 2013). S&S does not dispute that plaintiff is a consumer and it is a debt collector for

     the purposes of the FDCPA. But it argues that most of the conduct plaintiff challenges falls

     outside the FDCPA’s one-year statute of limitations, see 15 U.S.C. § 1692k(d), that plaintiff has

     not adequately pleaded a FDCPA violation based on the remaining conduct, and that plaintiff’s

     FDCPA claims are barred by res judicata. As explained below, only plaintiff’s FDCPA claims

     arising out of S&S’s fifth lawsuit are timely. Some—but not all—of plaintiff’s FDCPA claims
                                                      4
Case 1:19-cv-06273-RPK-RLM Document 36 Filed 09/30/20 Page 5 of 13 PageID #: 212




 based on that lawsuit are adequately pleaded for the motion-to-dismiss stage. And res judicata

 does not bar any of plaintiff’s FDCPA claims.

        A.      Four of S&S’s Five Debt-Collection Efforts Fall Outside the FDCPA’s
                Statute of Limitations

        Plaintiff’s claims based on all but the last of S&S’s debt-collection lawsuits are time-

 barred. The FDCPA provides that a plaintiff must bring a suit based on a FDCPA violation

 “within one year from the date on which the violation occurs.” 15 U.S.C. § 1692k(d). “When

 interpreting limitations provisions, as always,” a court must “begin by analyzing the statutory

 language.” Rotkiske, 140 S. Ct. at 360. If that language is “unambiguous,” the inquiry ends.

 Ibid. If “there are two plausible constructions of a statute of limitations,” a court should

 “generally ‘adopt the construction that starts the time limit running when the cause of action

 accrues.’” Ibid. (quoting Graham County Soil & Water Conservation Dist. v. United States ex

 rel. Wilson, 545 U.S. 409, 418-419 (2005)). Applying those principles to the FDCPA, the

 Supreme Court in Rotkiske observed that Section 1692k(d) “unambiguously sets the date of the

 violation as the event that starts the one-year limitations period.” Ibid. The Court further

 explained that at the time of the FDCPA’s enactment, “violation” referred “to the ‘[a]ct or

 instance of violating, or state of being violated,’” and “‘occur’ meant ‘to happen,’” or “‘that

 which is thought of as definitely taking place as an event.’” Ibid (citations omitted). Taking

 these definitions together, the Court concluded that “[t]he FDCPA limitations period begins to

 run on the date the alleged FDCPA violation actually happened.” Ibid. Under these principles,

 plaintiff may proceed under the FDCPA against S&S only on her claims relating to the fifth

 lawsuit that S&S filed. The fifth lawsuit concluded less than a year before plaintiff commenced

 this action, but the other four lawsuits all appear to have concluded more than a year before this

 lawsuit began. Compl. ¶¶ 21, 28, 32, 39, 51. While plaintiff suggests that S&S committed


                                                 5
Case 1:19-cv-06273-RPK-RLM Document 36 Filed 09/30/20 Page 6 of 13 PageID #: 213




 multiple “violations” of the FDCPA by filing multiple eviction actions, id. ¶ 61, she offers no

 argument as to why claims based on those early actions would be timely.

        B.      Plaintiff States a FDCPA Claim Based on Her Allegations Regarding the
                Fifth Lawsuit

        S&S disputes whether plaintiff has pleaded acts or omissions amounting to a violation of

 the FDCPA through her allegations that S&S filed lawsuits without legal basis to seek payment

 of rent that plaintiff did not actually owe. As explained below, these allegations do not state a

 violation of the FDCPA’s prohibition on “conduct the natural consequence of which is to harass,

 oppress, or abuse any person in connection with the collection of a debt,” 15 U.S.C. § 1692d.

 Plaintiff has, however, adequately pleaded a violation of the FDCPA’s prohibitions on making

 any “false, deceptive, or misleading representation or means in connection with the collection of

 any debt,” 15 U.S.C. § 1962e, and using “unfair or unconscionable means to collect or attempt to

 collect any debt,” 15 U.S.C. § 1692f.

                        1. Plaintiff Has Failed to Allege a Violation of Section 1692d

        The complaint does not adequately plead a violation of Section 1692d of the FDCPA,

 which prohibits “conduct the natural consequence of which is to harass, oppress, or abuse any

 person in connection with the collection of a debt.” 15 U.S.C. § 1692d. Section 1692d provides

 a non-exhaustive list of acts that violate this prohibition:

             (1) The use or threat of use of violence or other criminal means to harm the physical
                 person, reputation, or property of any person.

             (2) The use of obscene or profane language or language the natural consequence of
                 which is to abuse the hearer or reader.

             (3) The publication of a list of consumers who allegedly refuse to pay debts, except
                 to a consumer reporting agency or to persons meeting the requirements of
                 Section 1681a(f) or 1681b(3) of this title.

             (4) The advertisement for sale of any debt to coerce payment of the debt.


                                                    6
Case 1:19-cv-06273-RPK-RLM Document 36 Filed 09/30/20 Page 7 of 13 PageID #: 214




            (5) Causing a telephone to ring or engaging any person in telephone conversation
                repeatedly or continuously with intent to annoy, abuse, or harass any person at the
                called number.

            (6) Except as provided in Section 1692b of this title, the placement of telephone calls
                without meaningful disclosure of the caller’s identity.

 Ibid.

         The filing of a lawsuit to collect a debt—even if the lawsuit is meritless—is not properly

 understood as “conduct the natural consequence of which is to harass, oppress, or abuse any

 person” under this provision. 15 U.S.C. § 1692d. The statute’s examples of qualifying acts all

 involve “oppressive and outrageous conduct,” Rojas v. Forster & Garbus LLP, No. 13-CV-

 02825 DLI RER, 2014 WL 3810124, at *3 (E.D.N.Y. July 31, 2014) (quotations omitted)—that

 is, “extrajudicial techniques of harassment designed to humiliate or annoy a debtor,” Okyere, 961

 F. Supp. 2d at 520. Under the principle of noscitur a sociis—“that statutory words are often

 known by the company they keep,” Lagos v. United States, 138 S. Ct. 1688-89 (2018)—the

 statutory examples counsel against reading Section 1692d to reach to the dissimilar category of

 “[s]ituations involving improper litigation conduct.”        Okyere, 961 F. Supp. 2d at 520.

 Accordingly, courts in this Circuit have declined to find a violation of Section 1692d when

 defendants filed a debt collection lawsuit in state court, Lane v. Fein, Such & Crane, LLP, 767

 F. Supp. 2d 382, 390 (E.D.N.Y. 2011), demanded an increased payment in violation of the terms

 of a settlement, Rojas, 2014 WL 3810124 at *3; or failed to comply with court orders during

 litigation, Okyere, 961 F. Supp. 2d at 521; see Harvey v. Great Seneca Fin. Corp., 453 F.3d 324,

 330 (6th Cir. 2006) (affirming holding that “filing of a lawsuit is not the kind of conduct that was

 intended to be covered by Section 1692d”); cf. Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d

 1291, 1305 (11th Cir. 2015) (noting that “the filing of a lawsuit does not have the natural

 consequence of harassing, abusing, or oppressing a debtor”).          Plaintiff offers no contrary


                                                  7
Case 1:19-cv-06273-RPK-RLM Document 36 Filed 09/30/20 Page 8 of 13 PageID #: 215




 authority.   While plaintiff’s complaint may therefore state a violation for other FDCPA

 provisions, it does not state a claim under Section 1692d.

                       2. Plaintiff Has Stated a Claim Under Section 1692e

        Plaintiff has stated a claim under Section 1692e of the FDCPA, which prohibits a debt

 collector from using “any false, deceptive, or misleading representation or means in connection

 with the collection of any debt.” 15 U.S.C. § 1962e. Like Section 1692d, this section lists

 several examples of violative conduct. One example is the false representation of the character,

 amount, or legal status of any debt.      15 U.S.C. § 1692e(2)(A).       The Second Circuit has

 interpreted Section 1692e as proscribing “even a partial misstatement of a consumer’s debt

 obligation.” Vangorden v. Second Round, L.P., 897 F.3d 433, 442 (2d Cir. 2018) (discussing

 plaintiff’s claims under Sections 1692e and 1692f).

        Here, S&S argues plaintiff failed to state a claim because she “has not alleged the specific

 transactions at issue with respect to the Fifth Action, the content of the demands, or when exactly

 she purportedly paid the debts sought in the underlying Housing Court Actions.” S&S’s Mem.

 of L. in Supp. of S&S’s Mot. to Dismiss (“S&S Mem.”) at 8 (Dkt. #25). But plaintiff provides

 precisely these details in her complaint—she alleges that (i) S&S filed a petition in Housing

 Court on November 8, 2018 seeking “$5,354.00 as rent arrears for August, September, October

 and November,” Compl. ¶¶ 42-43; and (ii) it was later determined that S&S had failed to credit

 her “[t]wo money orders dated February 18, 2017, which [were] earmarked as ‘Feb Rent,’

 totaling $1,293.00 and two additional money orders dated March 23, 2018, which were

 earmarked as ‘March Rent, totaling $1,293.00,” Id. ¶ 45. In the alternative, S&S argues without

 citing legal authority that plaintiff’s pleadings are inadequate because plaintiff has not disputed

 that she still owed some of the rent that S&S sought. S&S’s Reply Mem. of L. in Supp. of

 S&S’s Mot. to Dismiss (“S&S Reply Mem.”) at 1-2. This argument is also meritless, however,
                                                 8
Case 1:19-cv-06273-RPK-RLM Document 36 Filed 09/30/20 Page 9 of 13 PageID #: 216




 because Section 1692e proscribes “even a partial misstatement of a consumer’s debt obligation.”

 Vangorden, 897 F.3d at 442. Plaintiff has therefore adequately stated a claim under 15 U.S.C. §

 1692e.

                        3. Plaintiff Has Stated a Claim Under Section 1692f

          Plaintiff has stated a claim under Section 1692f of the FDCPA, which prohibits a debt

 collector from using “unfair or unconscionable means to collect or attempt to collect any debt.”

 15 U.S.C. § 1692f. The Second Circuit has explained that a plaintiff states a claim under

 Section 1692f(1) “by pleading that defendant attempted to collect an amount not authorized by

 agreement or permitted by law.” Vangorden, 897 F.3d at 438 (citing 15 U.S.C. § 1692f(1)).

 Once those allegations are pled, the plaintiff does not need to plead any “further allegations of

 unfairness or unconscionability.” Ibid. Here, S&S principally argues that plaintiff has failed to

 allege S&S used “unfair or unconscionable means” to collect a debt, citing precedent for the

 notion that filing a Housing Court proceeding is not “in and of itself unfair or unconscionable.”

 S&S Mem. 8-9 (Dkt. #25) (quotations omitted). But plaintiff pleads not only that S&S sued her

 in Housing Court, but also that S&S’s fifth lawsuit sought to collect from her at least two months

 of rent that Gates LLC had already received. Compl. ¶ 45. That attempt to collect debt not owed

 would, if substantiated, constitute a violation of Section 1692f(1).      Plaintiff has therefore

 adequately stated a claim under 15 U.S.C. § 1692f.

                        4. Plaintiff Is Not Required to Allege Compensatory Damages Under
                           the FDCPA

          S&S argues that plaintiff fails to state any claim under the FDCPA because she has not

 adequately alleged compensatory damages. See S&S Mem. at 10 (Dkt. #25); “S&S Reply Mem.

 at 2 (Dkt. #31). This argument is inapposite because the FDCPA does not require plaintiffs to

 allege compensatory damages. Plaintiffs may seek under the FDCPA not only actual damages,


                                                 9
Case 1:19-cv-06273-RPK-RLM Document 36 Filed 09/30/20 Page 10 of 13 PageID #: 217




  but also “‘additional damages’ not to exceed $1,000, and reasonable costs and attorney’s fees.”

  Clomon v. Jackson, 988 F.2d 1314, 1322 (2d Cir. 1993) (quoting 15 U.S.C. § 1692k(a)). A

  plaintiff may prevail on a FDCPA claim without receiving, or even requesting, actual damages.

  See, e.g., id. at 1322-23 (upholding district court’s award of statutory damages under the FDCPA

  without an award of actual damages). Thus, plaintiff’s allegations of damages have no bearing

  on the viability of her FDCPA claims under Federal Rule of Procedure 12(b)(6).

         C.      Res Judicata Does Not Bar Plaintiff’s FDCPA Claims

         S&S argues that all of plaintiff’s FDCPA claims are barred by res judicata because

  plaintiff could have raised those claims when she was sued in Housing Court. S&S Mem. at 4

  (Dkt. #25). Under the doctrine of res judicata, a plaintiff’s claims are barred as a matter of law

  by a previous action when: “(1) the previous action involved an adjudication on the merits; (2)

  the previous action involved the parties or those in privity with them; and (3) the claims asserted

  in the subsequent action were, or could have been, raised in the prior action.” Pike v. Freeman,

  266 F.3d 78, 91 (2d Cir. 2001) (internal quotation marks, brackets, and citations omitted).

  Res judicata applies only to compulsory counterclaims, not to permissive counterclaims.

  Critical-Vac Filtration Corp. v. Minuteman Int’l, Inc., 233 F.3d 697, 702 (2d Cir. 2000) (“The

  fact that [a claim] might have been asserted as a counterclaim in the prior suit . . . does not mean

  that the failure to do so renders the prior judgment res judicata as respects it.”).

         Here, S&S has failed to satisfy the second prong of the res judicata test. As the law firm

  for plaintiff’s landlord, see Compl. ¶ 12, S&S does not appear to have been a party to the

  Housing Court eviction proceedings against plaintiff. Accordingly, there is no basis to conclude

  that plaintiff would have been required to raise FDCPA counterclaims in Housing Court

  proceedings against S&S. See Cousins v. Duane St. Assocs., 7 F. App’x 85 (2d Cir. 2001)

  (“[W]e do not understand New York preclusion law to require a defendant in a summary
                                                    10
Case 1:19-cv-06273-RPK-RLM Document 36 Filed 09/30/20 Page 11 of 13 PageID #: 218




      nonpayment proceeding brought by his landlord to initiate third-party practice against the

      landlord’s attorneys in order to preserve claims under the FDCPA.”); Lautman v. 2800 Coyle St.

      Owners Corp., No. 14-CV-1868 ARR VVP, 2014 WL 4843947, at *8 (E.D.N.Y. Sept. 26, 2014)

      (“There is no basis to conclude that plaintiff would have been required to raise FDCPA

      counterclaims in the Housing Court proceeding against the [landlord’s attorneys], who were not

      parties to that action.”).

II.           Plaintiff’s Claims Under N.Y. GBL § 349

              N.Y. GBL § 349 outlaws “deceptive acts or practices in the conduct of any business,

      trade or commerce or in the furnishing of any service in this state.” N.Y. GBL § 349(a).

      To state a claim under this provision, a plaintiff must allege that (i) that the defendant engaged in

      consumer-oriented conduct, (ii) the defendant’s conduct was materially misleading, and (iii) the

      plaintiff was injured as a result of the defendant’s conduct.         See Nick’s Garage, Inc. v.

      Progressive Cas. Ins. Co., 875 F.3d 107, 124 (2d Cir. 2017).

              Plaintiff has failed to state a claim under this provision because she has not alleged

      “consumer-oriented conduct.” Ibid. The “critical question” in determining whether a defendant

      engaged in “consumer-oriented conduct” is “whether the matter affects the public interest in

      New York, not whether the suit is brought by a consumer.” Securitron Magnalock Corp. v.

      Schnabolk, 65 F.3d 256, 264 (2d Cir. 1995). A plaintiff “must demonstrate that the acts or

      practices” at issue in a case “have a broader impact on consumers at large.” Oswego Laborers’

      Local 214 Pension Fund v. Marine Midland Bank, N.A., 85 N.Y.2d 20, 25 (1995). In contrast,

      “[p]rivate contract disputes, unique to the parties,” do “not fall within the ambit of the statute.”

      Ibid. Courts have found plaintiffs to raise adequate allegations of consumer-oriented conduct

      through allegations that defendants (i) filed fraudulent debt collection lawsuits against thousands

      of New York consumers, Mayfield v. Asta Funding, Inc., 95 F. Supp. 3d 685, 700 (S.D.N.Y.
                                                       11
Case 1:19-cv-06273-RPK-RLM Document 36 Filed 09/30/20 Page 12 of 13 PageID #: 219




  2015); (ii) used subterfuge to prevent competitors from entering a pharmaceuticals market, In re

  DDAVP Indirect Purchaser Antitrust Litig., 903 F. Supp. 2d 198, 228 (S.D.N.Y. 2012); and

  (iii) manipulated public stamp auctions, New York v. Feldman, 210 F. Supp. 2d 294, 301

  (S.D.N.Y. 2002). By contrast, courts have rejected tenants’ attempts to bring Section 349 claims

  against their landlords arising out of private and unique landlord-tenant transactions. See, e.g.,

  Dzganiya v. Cohen Ehrenfeld Pomerantz & Tenenbaum, LLP, 2018 WL 2247206, at *8

  (S.D.N.Y. May 16, 2018) (collecting cases); Lautman v. 2800 Coyle St. Owners Corp., No. 13-

  CV-967 ARR VVP, 2014 WL 2200909, at *7-8 (E.D.N.Y. May 23, 2014) (dismissing claim

  under GBL § 349 when plaintiff’s allegations regarding a housing court proceeding did not

  involve “the deceptive consumer-oriented type of conduct targeted by the statute”).

         Plaintiff has not adequately pleaded a Section 349 claim under these principles.

  Plaintiff’s complaint centers on a “private contract dispute,” Oswego, 85 N.Y.2d at 25, over

  plaintiff’s rent payments and eviction lawsuits that stemmed from alleged failure to credit such

  payments. Compl. ¶¶ 17, 22, 29, 33, 40, 54. Plaintiff conclusorily asserts a broader “pattern and

  practice of misrepresenting the fact and amount of rental arrears to tenants and to courts, and

  actively concealing the existence of prior payments, settlements, and court orders that affect

  rental arrears.” Id. ¶ 65. But she sets out no factual allegations to support that claim. The

  closest she comes is her allegation that S&S “is litigating more than 120 currently pending

  Housing Court lawsuits that it commenced on behalf of landlords seeking to collect alleged

  rental arrears.” Compl. ¶ 58. But there is nothing inherently inappropriate about a debt collector

  suing tenants for rental arrears. And plaintiff’s allegation regarding the number of eviction

  actions filed by a law firm, without more, does not enable a court to “draw the reasonable

  inference” that defendants are engaged in a pattern of misconduct involving other tenants. Iqbal,



                                                 12
Case 1:19-cv-06273-RPK-RLM Document 36 Filed 09/30/20 Page 13 of 13 PageID #: 220




  556 U.S. at 678. In sum, plaintiff’s allegations of consumer-oriented activity do not “raise a

  right to relief above the speculative level.” Twombly, 550 U.S. at 555.

                                           CONCLUSION

         I dismiss without prejudice (i) plaintiff’s FDCPA claims against S&S pertaining to all but

  the final lawsuit described in the Complaint; (ii) plaintiff’s remaining claim against S&S under

  Section 1692d of the FDCPA; and (iii) plaintiff’s claims against all defendants under GBL § 349.

  Plaintiff has 30 days to amend her complaint if she desires to do so. Plaintiff may continue to

  pursue her claims against S&S under Sections 1692e and 1692f of the FDCPA. The Clerk of

  Court is directed to amend the case caption to reflect the dismissal from this action of Gates

  LLC, Frederick Camerata, Eugene Flores, and Michael Gazal.

         SO ORDERED.


                                               RACHEL P. KOVNER
                                               United States District Judge

  Dated: September 30, 2020
         Brooklyn, New York




                                                 13
